Exhibit 10.1

 

FOURTH AMENDMENT

 

TO

 

LEASE AGREEMENT

 

AND

 

REAFFIRMATION OF GUARANTY

 

By and Among

 

The Indiana Port Commission,

 

Aventine Renewable Energy-Mt Vernon, LLC

 

And

 

Aventine Renewable Energy Holdings, Inc.

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO LEASE AGREEMENT
AND REAFFIRMATION OF GUARANTY

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT AND REAFFIRMATION OF GUARANTY (“Fourth
Amendment”) is made and entered into this 19th  day of June, 2008 by and among
the INDIANA PORT COMMISSION, a body corporate and politic existing under the
laws of the State of Indiana (the “Commission”), AVENTINE RENEWABLE ENERGY-MT
VERNON, LLC a Delaware Limited Liability Company (“Lessee”, and together the
“Parties”) and AVENTINE RENEWABLE ENERGY HOLDINGS, INC. (“Guarantor”).

 

RECITALS:

 

A.            The Commission is charged with the management and operation of the
Ports of Indiana, including the Port of Indiana-Mount Vernon, in Posey County,
Indiana (the “Port”).

 

B.            The Parties entered into a certain Lease Agreement dated
October 31, 2006, which was executed by the Office of the Attorney General and
the Office of the Governor on January 19, 2007 and January 24, 2007 respectively
(the “Original Lease”), which Original Lease was amended by (i) a certain First
Amendment to Lease Agreement and Reaffirmation of Guaranty dated June 14, 2007
among the Parties and Guarantor, (ii) a certain Second Amendment to Lease
Agreement and Reaffirmation of Guaranty dated October 18, 2007 among the Parties
and Guarantor, and (iii) a certain Third Amendment to Lease Agreement and
Reaffirmation of Guaranty dated December 20, 2007 among the Parties and
Guarantor (said Original Lease as so amended is herein referred to as the
“Lease”), whereby the Commission leased to Lessee and Lessee leased from the
Commission that certain real estate described in the Lease, located at the Port
of Indiana-Mount Vernon, a port managed and operated by the Commission in Posey
County, Indiana.

 

C.            The Parties have agreed to amend the Lease to remove from the
Leased Premises the relocated Southwind Port Road (depicted on Exhibit A-2
hereto), to add to the Leased Premises the former Southwind Port Road (Parcel #
2A depicted on Exhibit A-2 hereto) and to make other changes in the legal
descriptions of the Leased Premises.

 

D.            Guarantor is joining in the execution of this Fourth Amendment
solely for purposes of consenting to all provisions of this Fourth Amendment and
ratifying, confirming and reaffirming its obligations under that certain Lease
Guaranty dated as of October 31, 2006 (the “Lease Guaranty”).

 

1

--------------------------------------------------------------------------------


 

E.             Lessee, the Commission and Guarantor have each had substantial
participation in the preparation of this Fourth Amendment which shall become
effective upon execution by the Parties.

 

F.             At a properly convened public meeting, the Commission has duly
approved the execution and delivery of this Fourth Amendment by its duly
authorized officers.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
undertakings hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Commission,
Lessee and Guarantor (solely for purposes of its agreement to the provisions of
Paragraph 6 below) hereby agree as follows:

 

1.             Lines 1 through and including 15 of Section 1.01 of the Lease are
hereby deleted in their entirety and replaced by the following:

 

Section 1.01.  THE DEMISE.  The Commission does hereby demise and lease to
Lessee, and Lessee does hereby lease from the Commission, that certain real
estate consisting of approximately 118 acres, more or less, located at the Port
of Indiana – Mount Vernon, a port managed and operated by the Commission in
Posey County, Indiana; said real estate being more particularly described as
Parcel # 1, Parcel # 2, Parcel # 2A, Parcel # 3, Parcel # 3A, Parcel # 4, Parcel
# 4A, easement Parcel # 5 and easement Parcel # 6 on Exhibit A attached hereto
and incorporated herein by this reference and depicted on Exhibit A-1 attached
hereto and incorporated herein by this reference (the “Real Estate”;  the
buildings, structures fixtures and other improvements now or hereafter located
on the Real Estate being herein referred to as the “Improvements”; and the Real
Estate and Improvements being herein referred to as the “Leased Premises”).  The
Real Estate is located within the Port more particularly described on
Exhibit A-2 attached hereto and incorporated herein by this reference.  The
demise further grants to Lessee:

 

The remainder of Section 1.01, commencing with clause (i), is not amended.

 

2.             Exhibit A to the Lease is hereby deleted in its entirety and
replaced by Exhibit A – DESCRIPTION OF LEASED REAL ESTATE attached to this
Fourth Amendment and incorporated herein by this reference.

 

3.             The caption of “Exhibit A-1” to the Lease is hereby amended to be
“Exhibit A-2 – DESCRIPTION OF PORT REAL ESTATE.

 

2

--------------------------------------------------------------------------------


 

4.             Exhibit A-1 – PLAT OF LEASED REAL ESTATE to this Fourth Amendment
is hereby added to the Lease, immediately following Exhibit A and preceding
Exhibit A-2.

 

5.             The following paragraph is hereby added to the end of
Section 1.01 of the Lease:

 

Reference is hereby made to a certain ALTA/ACSM Land Title Survey of the Real
Estate prepared by Morley and Associates, Inc. as Job No. 7313 dated 2/8/2007
and last revised 6/13/2008 (the “Survey”), which is the Survey delivered by
Lessee to the Commission pursuant to Section 1.01 of the Original Lease, as so
last revised.  Within a reasonable period of time after the completion of the
Project, and at such other times prior to such completion as determined by
Lessee or reasonably requested by the Commission, Lessee shall provide to the
Commission at Lessee’s sole expense further revisions of the Survey to show the
as-built conditions and such other matters relating to the Real Estate as
determined by Lessee or reasonably requested by the Commission.  Promptly after
the receipt of any such revisions, the Parties shall enter into amendments to
the Lease and the Memorandum in form and substance reasonably satisfactory to
each of them setting forth any changes to the metes and bounds descriptions of
the Real Estate, any details of any of the easements referred to in clauses
(i) through (iv) of Section 1.01 of the Lease and/or any other matter relating
to the Real Estate, any such items or any such revisions of the Survey
reasonably requested by either of them, including the satisfaction of the
following notes appearing on the Survey:

 

(a)                                  Note to east portion of Parcel #1
concerning additional railroad tracks to be installed by the Commission to serve
Consolidated Grain and Barge, to the effect that: “Additional railroad tracks to
be installed by the Indiana Port Commission, land to be surrendered back to the
Commission and deleted from the Leased Premises by an amendment to the Lease
between the Commission and Aventine Renewable Energy – Mt Vernon, LLC.”

 

(b)                                 Note to east line of former Southwind Port
Road (Parcel # 2A) to the effect that:  “Underground Water Line (unrecorded)
shown on Indiana Port Commission Master Easement Drawing, to be surrendered
north of the water valve by Agreement to be agreed among the Commission, the
City of Mt Vernon and any other applicable parties.”

 

(c)                                  Note to the area on the Commission’s land
south of Parcel # 1 between the railroad tracks and the underground water line
to the effect that:  “Drainage Easement in location to be determined to be
granted by

 

3

--------------------------------------------------------------------------------


 

Agreement between the Indiana Port Commission, Grantor, and Aventine Renewable
Energy – Mt Vernon, LLC, as Grantee.”

 

(d)                                 Note to the areas between the relocated
Southwind Port Road and the railroad tracks and Parcels # 2 and # 3:  “Drainage
Easement in location to be determined between relocated Southwind Port Road and
railroad tracks and Parcels # 2 and # 3, to be provided in an Agreement between
Aventine Renewable Energy – Mt Vernon, LLC, Grantor, and the Indiana Port
Commission, as Grantee.”

 

(e)                                  Note to variable width utility easement to
the west of former Southwind Port Road (Parcel # 2A) to the effect that: 
“Variable Width Utility Easement (Unrecorded) shown on Indiana Port Commission
Master Easement Drawing, to be surrendered by Agreement to be agreed among the
Indiana Port Commission, the City of Mt Vernon and any other applicable
parties.”

 

The Parties agree to cooperate in good faith to cause the agreements referred to
in said notes to be executed and delivered and the actions referred to in said
notes to be taken.

 

6.             Guarantor hereby consents to the amendments to the Lease made by
this Fourth Amendment and agrees that such amendments shall not affect, impair,
discharge, relieve or release Guarantor of its obligations under the terms of
the Lease Guaranty, and that such Lease Guaranty shall be deemed to reference
the Lease as amended hereby. Guarantor hereby ratifies, confirms and reaffirms
in all respects, the Lease Guaranty, and agrees that said Lease Guaranty shall
continue in full force and effect.

 

7.             The Commission and Lessee agree that the above and foregoing
Recitals are true, correct and complete and are hereby incorporated and made a
part of this Fourth Amendment as if completely and fully set forth herein.
Capitalized terms used in this Fourth Amendment without definition shall have
the meanings set forth in the Lease as previously amended, except that any
internal references in the Lease to the word “Lease” shall mean the Lease, as
previously and hereby amended, wherever therein the context so requires in order
to give meaning to this Fourth Amendment.

 

8.             Lessee and the Commission hereby affirm, reaffirm and confirm
that as of the date hereof the Lease is in full force and effect, that the Lease
has not been modified or amended (except as provided in this Amendment) and that
all of the Commission’s and Lessee’s obligations accrued to date have been
performed. Lessee and Commission hereby agree that there are, as of the date
hereof, regardless of the giving of notice or the passage of time, or both, no
defaults or breaches on the part of

 

4

--------------------------------------------------------------------------------


 

the Commission or Lessee under the Lease, as amended by this Fourth Amendment.
Each of Lessee and the Commission hereby ratify the provisions of the Lease on
behalf of themselves and their respective successors and assigns and agree to
attorn and be bound to each other and their respective successors and assigns as
to all of the terms, covenants and conditions of the Lease, as amended hereby.
This Fourth Amendment shall be incorporated into and made a part of the Lease
and all provisions thereof not expressly modified or amended hereby shall remain
in full force and effect. Nothing contained in this Fourth Amendment (except, as
applicable, for the specific amendments to the Lease set forth in this Fourth
Amendment) shall release or relieve Lessee or Commission from their respective
obligations or liabilities under the Lease accruing prior to the date hereof.

 

9.             Except as expressly amended and modified by this Fourth
Amendment, the Lease shall otherwise remain in full force and effect, the
parties hereto hereby ratifying and confirming the same. This Fourth Amendment,
together with the Lease, is the complete understanding between the parties and
supersedes all other prior agreements and representations concerning its subject
matter. To the extent of any inconsistency between the Lease and this Fourth
Amendment, the terms of this Fourth Amendment shall control.

 

10.           Immediately following the signature page of this Fourth Amendment
is the Addendum of State required contract provisions previously executed by the
Parties. The Parties reaffirm the covenants and affirmations contained in said
Addendum and incorporate the same into this Fourth Amendment.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day,
and month and year first above-written.

 

ATTEST:

 

INDIANA PORT COMMISSION

 

 

 

By:

/s/ Jay K. Potesta

 

By:

/s/ Ken Kaczmarek

Secretary-Treasurer

 

Chairman

 

 

 

 

 

 

 

 

 

 

Approved as to form and legality
This 24th day of June, 2008.

 

APPROVED
DATE: July 10, 2008

 

 

 

 

 

 

/s/ Susan H. Gand

 

 

/s/ Mitchell E. Daniels, Jr.

For Steve Carter

 

The Honorable Mitchell Daniels

Attorney General of Indiana

 

Governor of Indiana

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

Aventine Renewable Energy - Mt
Vernon, LLC

 

 

 

 

/s/ Lynn K. Landman

 

 

/s/ Ronald H. Miller

(Signature)

 

(Signature)

 

Lynn K. Landman, Vice
President, General Counsel &
Secretary

 

 

Ronald H. Miller, President & CEO

(Printed name and title)

 

(Printed name and title)

 

 

 

 

 

 

 

 

 

ATTEST:

 

Aventine Renewable Energy Holdings,
Inc.

 

 

 

 

/s/ Lynn K. Landman

 

 

/s/ Ronald H. Miller

(Signature)

 

(Signature)

 

 

 

 

 

 

 

Lynn K. Landman, Vice
President, General Counsel &
Secretary

 

 

Ronald H. Miller, President & CEO

(Printed name and title)

 

(Printed name and title)

 

This instrument was prepared jointly by David W. Haniford, General Counsel
Indiana Port POI (Atty#7438-79) 150 W. Market St., Ste 100, Indianapolis, IN
46204 (317) 232-9204 and Joseph J. Sperber, Attorney at Law, Davis Polk &
Wardwell, 450 Lexington Avenue, New York, NY  10017 (212) 450-4375

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
David W. Haniford, Attorney at Law

 

6

--------------------------------------------------------------------------------


 


ADDENDUM OF


 


STATE REQUIRED CONTRACT PROVISIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

(IPC3.21.06)

 

ADDENDUM

 

This Addendum is entered into by and between the Indiana Port Commission (the
“State”) and Aventine Renewable Energy-Mt Vernon, LLC (the “Contractor”), and
collectively known as the “Parties”. The purpose of this Addendum is to modify,
delete, or amend certain terms and conditions set forth in the attached Lease
Agreement (“Agreement”). This Addendum and the Agreement are incorporated into
each other and, when read together, shall constitute one integrated document.
 Any inconsistency, conflict, or ambiguity between this Addendum and the
Agreement shall be resolved by giving precedence and effect to this Addendum.

 

1.             Authority to Bind Contractor

 

The signatory for the Contractor represents that he/she has been duly authorized
to execute this Contract on behalf of the Contractor and has obtained all
necessary or applicable approvals to make this Contract fully binding upon the
Contractor when his/her signature is affixed, and certifies that this Contract
is not subject to further acceptance by Contractor when accepted by the State of
Indiana.

 

2.             Compliance with Laws.

 

A.            The Contractor shall comply with all applicable federal, state and
local laws, rules, regulations and ordinances, and all provisions required
thereby to be included herein are hereby incorporated by reference. The
enactment of any state or federal statute or the promulgation of rules or
regulations thereunder after execution of this Contract shall be reviewed by the
State and the Contractor to determine whether the provisions of this Contract
require formal modification.

 

B.            The Contractor and its agents shall abide by all ethical
requirements that apply to persons who have a business relationship with the
State, as set forth in Indiana Code § 4-2-6 et seq., the regulations promulgated
thereunder, and Executive Order 04-08, dated April 27, 2004.  If the contractor
is not familiar with these ethical requirements, the contractor should refer any
questions to the Indiana State Ethics Commission, or visit the Indiana State
Ethics Commission website at http://www.in.gov/ethics/.  If the Contractor or
its agents violate any applicable ethical standards, the State may, in its sole
discretion, terminate this Contract subject to the notice and cure provisions of
Sections 11.01(i) and 7.02 of the Agreement. In addition, the Contractor may be
subject to penalties under Indiana Code § 4-2-6-12.

 

C.            The Contractor certifies by entering into this Contract, that
neither it nor its principal(s) is presently in arrears in payment of its taxes,
permit fees or other statutory, regulatory or judicially required payments to
the State of Indiana. Further, the Contractor agrees that any payments in
arrears and currently due to the State of Indiana may be withheld from payments
due to the Contractor. Additionally, further work or payments may be withheld,
delayed, or denied

 

E-1

--------------------------------------------------------------------------------


 

and/or this Contract suspended until the Contractor is current in its payments
and has submitted proof of such payment to the State.

 

D.            The Contractor warrants that it has no current or pending or
outstanding criminal, civil, or enforcement actions initiated by the State of
Indiana pending, and agrees that it will immediately notify the State of any
such actions. During the term of such actions, Contractor agrees that the State
may delay, withhold, or deny work under any Supplement or contractual device
issued pursuant to this Contract and any supplements or amendments.

 

E.             If a valid dispute exists as to the Contractor’s liability or
guilt in any action initiated by the State of Indiana or its agencies, and the
State decides to delay, withhold, or deny work to the Contractor, the Contractor
may request that it be allowed to continue, or receive work, without delay. The
Contractor must submit, in writing, a request for review to the Indiana
Department of Administration (IDOA) following the procedures for disputes
outlined herein. A determination by IDOA shall be binding on the parties.

 

F              Any payments that the State may delay, withhold, deny, or apply
under this section shall not be subject to penalty or interest under IC 5-17-5.

 

G.            The Contractor warrants that the Contractor and its
subcontractors, if any, shall obtain and maintain all required permits,
licenses, and approvals, as well as comply with all health, safety, and
environmental statutes, rules, or regulations in the performance of work
activities for the State, Failure to do so may be deemed is a material breach of
this Contract and grounds for termination of the Agreement and denial of further
work with the State, subject to the notice and cure provisions of Sections 11.01
(i) and 7.02 of the Agreement.

 

H.            The Contractor hereby affirms that it is properly registered and
owes no outstanding reports with the Indiana Secretary of State.

 

I.              As required by IC 5-22-3-7:

 

(1)           the Contractor and any principals of the Contractor certify that
(A) the Contractor, except for de minimis and nonsystematic violations, has not
violated the terms of (i) IC 24-4.7 [Telephone Solicitation Of Consumers],
(ii) IC 24-5-12 [Telephone Solicitations], or (iii) IC 24-5-14 [Regulation of
Automatic Dialing Machines] in the previous three hundred sixty-five (365) days,
even if IC 24-4.7 is preempted by federal law; and (B) the Contractor will not
violate the terms of IC 24-4.7 for the duration of the Contract, even if IC
24-4.7 is preempted by federal law.

 

(2)           The Contractor and any principals of the Contractor certify that
an affiliate or principal of the Contractor and any agent acting on behalf of
the Contractor or on behalf of an affiliate or principal of the Contractor: (A)
except for de minimis and nonsystematic violations, has not violated the terms
of IC 24-4.7 in the previous three hundred sixty-five (365) days, even if IC
24-4.7 is preempted by federal law; and (B) will not violate the

 

E-2

--------------------------------------------------------------------------------


 

terms of IC 24-4.7 for the duration of the Contract, even if IC 24-4.7 is
preempted by federal law.

 

3.             Conflict of Interest.

 

A.            As used in this section:

 

“Immediate family” means the spouse and the unemancipated children of an
individual.

 

“Interested party” means:

 

1.             The individual executing this Contract;

 

2.             An individual who has an interest of three percent (3%) or more
of Contractor, if Contractor is not an individual; or

 

3.             Any member of the immediate family of an individual specified
under subdivision 1 or 2.

 

“Department” means the Indiana Department of Administration.

 

“Commission” means the State Ethics Commission.

 

B.            The Department may cancel this Contract without recourse by
Contractor if any interested party is an employee of the State of Indiana.

 

C.            The Department will not exercise its right of cancellation under
section B, above, if the Contractor gives the Department an opinion by the
Commission indicating that the existence of this Contract and the employment by
the State of Indiana of the interested party does not violate any statute or
rule relating to ethical conduct of State employees. The Department may take
action, including cancellation of this Contract, consistent with an opinion of
the Commission obtained under this section.

 

D.            Contractor has an affirmative obligation under this Contract to
disclose to the Department when an interested party is or becomes an employee of
the State of Indiana.  The obligation under this section extends only to those
facts that Contractor knows or reasonably could know.

 

4.             Drug-Free Workplace Certification.

 

The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. The Contractor will give written
notice to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the-Contractor in the State of Indiana has been
convicted of a criminal drug violation occurring in the Contractor’s workplace.
False certification or violation of this certification may result in sanctions
including suspension

 

E-3

--------------------------------------------------------------------------------


 

of contract payments, termination of this Contract and/or debarment of
contracting opportunities with the State for up to three (3) years, subject to
the notice and cure provisions of Sections 11.01(i) and 7.02 of the Agreement.

 

In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this contract is expressly subject to the terms, conditions,
and representations of the following certification:

 

This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.

 

The Contractor certifies and agrees that it will provide a drug-free workplace
by:

 

A.            Publishing and providing to all of its employees a statement
notifying them that the unlawful manufacture, distribution, dispensing,
possession or use of a controlled substance is prohibited in the Contractor’s
workplace, and specifying the actions that will be taken against employees for
violations of such prohibition;

 

B.            Establishing a drug-free awareness program to inform it’s
employees of (1) the dangers of drug abuse in the workplace; (2) the
Contractor’s policy of maintaining a drug-free workplace; (3) any available drug
counseling, rehabilitation, and employee assistance programs; and (4) the
penalties that may be imposed upon an employee for drug abuse violations
occurring in the workplace;

 

C.            Notifying all employees in the statement required by subparagraph
(A) above that as a condition of continued employment, the employee will
(1) abide by the terms of the statement; and (2) notify the Contractor of any
criminal drug statute conviction for a violation occurring in the workplace no
later than five (5) days after such conviction;

 

D.            Notifying in writing the State within ten (10) days after
receiving notice from an employee under subdivision (C)(2) above, or otherwise
receiving actual notice of such conviction;

 

E.             Within thirty (30) days after receiving notice under subdivision
(C)(2) above of a conviction, imposing the following sanctions or remedial
measures on any employee who is convicted of drug abuse violations occurring in
the workplace; (1) taking appropriate personnel action against the employee, up
to and including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and

 

F.             Making a good faith effort to maintain a drug-free workplace
through the implementation of subparagraphs (A) through (E) above,

 

E-4

--------------------------------------------------------------------------------


 

5.             Nondiscrimination.

 

Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, the Contractor and
its subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract.  The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
 The Contractor’s execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran. The provisions of this
Section 5 are subject to the notice and cure provisions of Sections 11.01(i) and
7.02 of the Agreement.

 

NON-COLLUSION AND ACCEPTANCE

 

The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the properly authorized representative, agent,
member or officer of the Contractor, that he/she has not, nor has any other
member, employee, representative, agent or officer of the Contractor, directly
or indirectly, to the best of his/her knowledge, entered into or offered to
enter into any combination, collusion or agreement to receive or pay, and that
he/she has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.

 

[ The balance of this page is intentionally left blank ]

 

E-5

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease. The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.

 

Indiana Port Commission:

 

Aventine Renewable Energy-Mt Vernon, LLC

 

 

 

 

 

Signature:

 

Signature:

/s/ Steven Stemler

 

 

 

 

 

 

Printed Name:

 

Printed Name:

Steven Stemler

 

 

 

 

 

 

Title:

 

Title:

Designated Commissioner

 

 

 

 

 

 

Date:

 

Date:

10/30/06

 

 

 

 

 

 

 

 

Attest:

Jay K. Potesta

 

 

 

 

 

 

 

 

Printed Name:

Jay K. Potesta

 

 

 

 

 

 

 

 

Title:

Secretary Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

Office of the Attorney General

 

Office of the Governor

 

 

 

/s/ Jason Thompson/Susan H. Gand for

 

/s/ Mitchell E. Daniels, Jr.

Steve Carter, Attorney General

 

Mitchell E. Daniels, Jr., Governor

 

 

 

Date:

1/19/07

 

1-24-2007

 

E-6

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease. The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.

 

Indiana Port Commission:

 

Aventine Renewable Energy-Mt Vernon, LLC

 

 

 

 

 

Signature:

/s/ John R. Gray

Signature:

 

 

 

 

 

 

 

Printed Name:

John R. Gray

Printed Name:

 

 

 

 

 

 

 

Title:

VP Logistics & Development

Title:

 

 

 

 

 

 

 

Date:

10/31/06

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office of the Attorney General

 

Office of the Governor

 

 

 

/s/ Jason Thompson/Susan H. Gand for

 

/s/ Mitchell E. Daniels, Jr.

Steve Carter, Attorney General

 

Mitchell E. Daniels, Jr., Governor

 

 

 

Date:

1/19/07

 

1-24-2007

 

--------------------------------------------------------------------------------


 


EXHIBIT A


 


DESCRIPTION OF LEASED REAL ESTATE

 

--------------------------------------------------------------------------------



 


EXHIBIT A-1


 


PLAT OF LEASED REAL ESTATE

 

--------------------------------------------------------------------------------



 


EXHIBIT A-2


 


DESCRIPTION OF PORT REAL ESTATE

 

--------------------------------------------------------------------------------